PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/670,830
Filing Date: 27 Mar 2015
Appellant(s): Matula et al.



__________________
Scott Weitzel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 25-27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al. (US 2002/0146668) in view of Parreira (US 2013/0104030).
Regarding Claims 1, 25, and 26, Burgin discloses A system, comprising: a network interface; a data storage; and a processor configured to conduct an automated co-browsing interaction with a customer device over a network via the network interface, wherein, the customer device is operated by a customer, and wherein the processor is configured to: (See at least paragraph [0010] (i.e., system), [0011] (i.e., automated support server provides cobrowsing through automated agent that is displayed 
receive a first set of signals, via the network interface, from the customer device, the first set of signals being associated with a task on the customer device (See at least paragraph [0011] (i.e., as end-user navigates a web site, questions may arise regarding a product and help is initiated by end-user to activate automated agent to find answer to that question), [0012] (i.e., automated agent collects information from user to help make recommendations to user), [0013] (i.e., receive data from end-user and respond accordingly in order to respond much like a live agent), [0015] (i.e., user question), [0044]); in response to determining the first set of signals indicate the failure to complete the task: (Burgin discloses an end-user can activate an automated agent associated with the web site to help answer a question they might have regarding product or help configuring anew computer. See paragraph [0011], [0015]. The automated agent may collect information from the user to help them make recommendations and respond appropriately. See paragraphs [0012]-[0015])
access, from the data storage, a co-browsing behavior in accord with the task (See at least paragraph [0014] (i.e., automated agent could include order status retrieval skill that retrieves order status data from shipping database responsive to request from end-user and informs end-user of relevant order status), [0015] (i.e., automated agent access knowledge database to determine how to respond to end-user in what may be multi-step/branch action), [0031] (i.e., knowledge database to help answer/help end-user), [0044]; 
 transmit a second set of signals, via the network interface operable to cause the customer device to present the co-browsing behavior associated with completing the ask 
monitor the automated co-browsing interaction, following transmission of the second set of signals, and determining therefrom, whether the second set of signals failed to complete the task (Burgin: see at least paragraph [0016] (i.e., when automated agent cannot address the end-user’s questions or when alternative support is more appropriate, an alternative support session, e.g., a live support session, chat session etc. can be initiated by the automated agent), [0032] (i.e., “If the end-user 105 needs additional help or if the automated agent determines that an alternative support session is necessary or would be beneficial, the automated agent can automatically escalate the help session to involve, for example, live agents at a call center 130 or at any other location.  The live support session could be conducted through the live support server 135 with video and/or audio streaming, chat sessions, Voice-over-IP channels, and/or email.  The live support sessions can also be conducted through a traditional phone call routed to the call center 130 through, for example, a public switch telephone network (PSTN) 140.”), [0037] (i.e., track usage of automated support server)); 
upon determining the second set of signals failed to complete the task, connecting the automated co-browsing interaction to an agent terminal operated by a human agent and causing the automated co-browsing interaction to include a third set of signals from the agent terminal (Burgin: see at least paragraph [0016] (i.e., when automated agent cannot address the end-user’s questions or when alternative support is more appropriate, an alternative support session, e.g., a live support session, chat session etc. 

Burgin does not disclose wherein the task comprises a task element to be completed via the customer device and determining whether the  first set of signals indicate a failure to complete the task upon determining that process to complete the task element has stalled.
However, Parreira discloses wherein the task comprises a task element to be completed via the customer device and determining whether the first set of signals indicate a failure to complete the task upon determining that process to complete the task element has stalled (Parreira: see at least paragraph [0046] disclosing powermarketing enabled webpage that has full co-browsing experience, paragraph [0079] disclosing user receives help proposition from merchant be he is stalled at the payment process of the e-commerce workflow for more than a time period, e.g., 5 minutes; the web user has shopping cart ready to be paid and navigates through the website’s checkout process until he reaches payment page and his location of web page is sent o server and if after 5 minutes, no payment is received from user, the system alerts a customer support identifying user and current location (e.g., web page) with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Burgin to have included determining failure to complete task based on stalled progress, as taught by Parreira in order to help identify user difficulty and provide answers in real-time. See Parreira: paragraph [0004], [0007], [0079].

Regarding Claims 2 and 27, Burgin and Parreira teach or suggest all of the limitations of claim 25. Additionally, Burgin discloses wherein the co-browsing behavior is a set of co-browsing behavior elements, the set of co-browsing behavior elements being in accord with the task (See at least paragraph [0013] (i.e., automated agent can assume one of a series of roles such as greeting role, orientation role, customer support role, process accompaniment role, etc.), [0014] (i.e., each role can include set of skills that manage exchange of data between end-user and automated agent such as social skills and I/O control; order status retrieval skill), [0031] (i.e., information includes role and skill definitions), [0042], [0043] (i.e., execute particular skill for a certain role), [0044]).


Regarding Claim 6, Burgin and Parreira teach or suggest all of the limitations of claim 1. Additionally, Burgin discloses wherein the processor is further operable to receive signals indicating a request for assistance (See at least Claim 1 (i.e., “receiving a request for end-user support from an end-user”), paragraph [0011] (i.e., end-user activates automated agent), [0016]).

Regarding Claim 7, Burgin and Parreira teach or suggest all of the limitations of claim 1. Additionally, Burgin discloses wherein the processor is further operable to receive, as a portion of the first set of signals, a signal selecting human interaction and in response thereto, performing the connecting of the automated co-browsing interaction to the agent terminal (See at least paragraph [0016] (i.e., when automated agent cannot address end-user’s questions, live support session may be initiated by either the automated agent or by the end-user), [0032] (i.e., escalate help session to live agent at call center through live support server with video and/or audio streaming, chat sessions, voice-over-IP channels, and/or email or use traditional phone call), [0036], Fig. 1, Fig. 2).

Regarding Claim 8, Burgin and Parreira teach or suggest all of the limitations of claim 7. Additionally, Burgin discloses wherein the processor, prior to connecting the automated co-browsing interaction to the agent terminal, receives a signal indicating availability of the human agent (See at least paragraph [0032] (i.e., if end-user needs additional help or automated agent determines that alternative support session is necessary, agent may escalate the help session to involve live agents at a call center or at any other location), [0033]).

Regarding Claim 9, Burgin and Parreira teach or suggest all of the limitations of claim 7. Additionally, Burgin discloses wherein the processor is further operable to: cause the data storage to maintain a recording of the automated co-browsing interaction (See at least paragraph [0017]-[0018] (i.e., seamless transition between automated agent and live agent and back to automated agent where information may be recorded and used to improve knowledge database and help answer questions in future), [0035], [0037] (i.e., collect and record interaction)).

Regarding Claim 26, Burgin and Parreira teach or suggest all of the limitations of claim 25. Additionally, Burgin discloses monitor the automated co-browsing interaction, following transmission of the second set of signals, and determining therefrom, whether the second set of signals failed to complete the task (Burgin: see at least paragraph [0016] (i.e., when automated agent cannot address the end-user’s questions or when alternative support is more appropriate, an alternative support session, e.g., a live support session, chat session etc. can be initiated by the automated agent), [0032] (i.e., “If the end-user 105 needs additional help or if the automated agent determines that an alternative support session is necessary or would be beneficial, the automated agent can automatically escalate the help session to involve, for example, live agents at a call center 130 or at any other location.  The live support session could be conducted through the live support server 135 with video and/or audio streaming, chat sessions, Voice-over-IP channels, and/or email.  The live support sessions can also be conducted through a traditional phone call routed to the call center 130 through, for example, a public switch telephone network (PSTN) 140.”), [0037] (i.e., track usage of automated support server)); upon determining the second set of signals failed to complete the task, connecting the automated co-browsing interaction to an agent terminal operated by a human agent and causing the automated co-browsing interaction to include a third set of signals from the agent terminal (Burgin: see at least paragraph [0016] (i.e., when automated agent cannot address the end-user’s questions or when alternative support is more appropriate, an alternative support session, e.g., a live support session, chat session etc. can be initiated by the automated agent), [0032] (i.e., “If the end-user 105 needs additional help or if the automated agent determines that an alternative support session is necessary or would be beneficial, the automated agent can automatically escalate the help session to involve, for example, live agents at a call center 130 or at any other location.  The live support session could be conducted through the live support server 135 with video and/or audio streaming, chat sessions, Voice-over-IP channels, and/or email.  The live support sessions can also be conducted through a traditional phone call routed to the call center 130 through, for example, a public switch telephone network (PSTN) 140.”), [0037] (i.e., track usage of automated support server)).


Regarding Claim 31, Burgin and Parreira teach or suggest all of the limitations of claim 25. Additionally, Burgin discloses wherein the processor is further configured to: receive, as a portion of the first set of signals, a signal selecting human interaction and in response thereto, performing the connecting of the automated co-browsing interaction to the agent terminal(See at least paragraph [0016] (i.e., when automated agent cannot address end-user’s questions, live support session may be initiated by either the automated agent or by the end-user), [0032] (i.e., escalate help session to live agent at call center through live support server with video and/or audio streaming, chat sessions, voice-over-IP channels, and/or email or use traditional phone call), [0036], Fig. 1, Fig. 2); prior to connecting the automated co-browsing interaction to the agent terminal, receives a signal indicating availability of the human agent(See at least paragraph [0032] (i.e., if end-user needs additional help or automated agent determines that alternative support session is necessary, agent may escalate the help session to involve live agents at a call center or at any other location), [0033]); and cause the data storage to maintain a recording of the automated co-browsing interaction (See at least paragraph [0017]-[0018] (i.e., seamless transition between automated agent and live agent and back to automated agent where information may be recorded and used to improve knowledge database and help answer questions in future), [0035], [0037] (i.e., collect and record interaction)).

Claims 5 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al. (US 2002/0146668) in view of Parreira (US 2013/0104030), and further in view of Amrhein et al. (US 2012/0110472).
Regarding Claims 5 and 30, Burgin and Parreira teach or suggest all of the limitations of claims 2 and 27. Additionally, Burgin discloses cop-browsing behavior and the automated agent providing information onto the browser frame set in conjunction with the content provider to display wherein at least one of the set of co-browsing behavior elements comprises at least one of, a pointer movement, a pointer click, a pointer select, typing a text character, typing a command, highlighting a graphical behavior element displayed on the customer device, selecting a graphical behavior element displayed on the customer device, and movement of a graphical behavior element displayed on the customer device.
However, Amrhein discloses wherein at least one of the set of co-browsing behavior elements comprises at least one of, a pointer movement, a pointer click, a pointer select, typing a text character, typing a command, highlighting a graphical behavior element displayed on the customer device, selecting a graphical behavior element displayed on the customer device, and movement of a graphical behavior element displayed on the customer device (Amrhein: see at least paragraph [0025] (i.e., annotate using simple text overlay), [0028] (i.e., annotation includes graphical icon, text block, highlighted content, underline, etc.), [0035], [0039], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Burgin/Parreira to have included specific types of co-browsing behavior, as taught by Amrhein in order to make it easier for users to cobrowse and collaborate that is visible and editable during the session. See Amrhein: paragraph [0002], [0009], [0051].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al. (US 2002/0146668) in view of Parreira (US 2013/0104030), and further in view of Hoyne (US 2015/0262217).
Regarding Claim 21, Burgin and Parreira teach or suggest all of the limitations of claim 1. Additionally, Parreira discloses determining whether the first set of signals indicate a failure to complete the task upon determining that process to complete the task element has stalled (Parreira: see at least paragraph [0046] disclosing power marketing enabled webpage that has full co-browsing experience, paragraph [0079] disclosing user receives help proposition from merchant be he is stalled at the payment process of the e-commerce workflow for more than a time period, e.g., 5 minutes; the web user has shopping cart ready to be paid and navigates through the website’s checkout process until he reaches payment page and his location of web page is sent o server and if after 5 minutes, no payment is received from user, the system alerts a customer support identifying user and current location (e.g., web page) with understanding that user is probably having difficulty during the payment process to help user understand/give an answer). 
However, the combination does not disclose determining the first set of signals indicate the customer device, operated by the customer, has revisited the same graphical element multiple times. 
Hoyne discloses determining the first set of signals indicate the customer device, operated by the customer, has revisited the same graphical element multiple times (See Hoyne: paragraph [0015] disclosing multiple visits to a technical support page, [0047], [0051] disclosing offering assistance upon multiple interactions with support page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Burgin/Parreira to have included determining multiple revisits of a graphical element, as taught by Hoyne in order to recognize that the end user may be having problem that needs additional assistance so as to not abandon their current task. See Hoyne: paragraph [0015], [0013].



WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of Claims 3-4 and 28-29 rejected under 35 U.S.C. 103.

(2) Response to Argument

35 USC 103
	Appellant argues that, in claim 1, neither Burgin et al. (US 2002/0146668) nor Parreira (US 2013/0104030) disclose “determining, whether the first set of signals indicate a failure to complete the task upon determining that the progress to complete the task element has stalled; and in response to determining the first set of signals indicate the failure to complete the task: access, form the data storage, a co-browsing behavior in accord with the task.” Examiner disagrees. Parreira discloses determining whether the first set of signals indicate a failure to compete the task upon determining that the process to complete the task element has stalled (Parreira: see paragraph [0046] disclosing power marketing enabled webpage that has full co-browsing experience, paragraph [0079] disclosing user receives help proposition from merchant be he is stalled at the payment process of the e-commerce workflow for more than a time period, e.g., 5 minutes; the web user has shopping cart ready to be paid and navigates through the website’s checkout process until he reaches payment page and his location of web page is sent o server and if after 5 minutes, no payment is received from user, the system alerts a customer support identifying user and current location (e.g., web page) with understanding that user is probably having difficulty during the payment process to help user understand/give an answer). Burgin discloses in response to determining that the first set of signals indicate the failure to complete the task: (Burgin: see paragraphs [0011] & [0015] disclosing an end-user can activate an automated agent associated with the web site (e.g., a first set of signals) to help answer a question they might have  access, form the data storage, a co-browsing behavior in accord with the task (Burgin: see paragraphs [0014] disclosing automated agent could include order status retrieval skill that retrieves order status data form shipping database responsive to request form end-user and informs end-user of relevant order status, [0015] disclosing automated agent accessing knowledge database to determine how to respond to end-user in what may be multi-step/branch action, [0031] disclosing knowledge database to help answer/help end-user, [0044] disclosing a user requests content from the content provider and in response receives link to automated agent which identifies the appropriate role for the agent and loads skills associated with that roll along with an action item for the automated agent to be displayed in end-user browser window). 
In Burgin, an end-user activating an automated agent is “the receiving a first set of signals” in claim 1. Further, Burgin disclosing that the automated agent was activated for things such as a question regarding a product or configuring a new computer is the same as determining that the signal indicates a failure to complete a task (e.g., with respect to the product and/or configuration). In response to this, the automated agent server in Burgin goes into a knowledge database (e.g., accesses from data storage) and retrieves information regarding how to have an automated agent correctly respond to the end-user’s request/task. For example, if a user is requesting help to configure a computer, than they have failed to complete the task of configuring a computer and the request for help would be an indication of that failure. Further, the retrieval of an appropriate automated agent and appropriate action/answer is a specific action taken as a result of the problem. 
Appellant argues that Burgin’s manually initiating an automated agent fails to disclose a processor monitoring a user’s activity and upon determining a failure to complete a task, initiates an automated co-browsing session. Examiner disagrees. The claims do not recite a processor monitoring progress of a task. The claims do recite the processor monitoring the automated co-browsing interaction in further limitations, which is disclosed by Burgin. See Burgin: paragraph [0016] (i.e., when automated agent cannot address the end-user’s questions or when alternative support is more appropriate, an alternative support session, e.g., a live support session, chat session etc. can be initiated by the automated agent), [0032] (i.e., “If the end-user 105 needs additional help or if the automated agent determines that an alternative support session is necessary or would be beneficial, the automated agent can automatically escalate the help session to involve, for example, live agents at a call center 130 or at any other location.  The live support session could be conducted through the live support server 135 with video and/or audio streaming, chat sessions, Voice-over-IP channels, and/or email.  The live support sessions can also be conducted through a traditional phone call routed to the call center 130 through, for example, a public switch telephone network (PSTN) 140.”), [0037] (i.e., track usage of automated support server). Appellant appears to be interpreting the claims more narrowly as a processor monitoring a user’s activity and also with respect to what signals are, what a failure is, and what a task may be. Appellant’s Specification does not define what is meant by a signal. The end-user requesting help/activating an automated agent in Burgin is the same as claim 1’s “receiving a first set of signals.” Further, the server of Burgin determines that the request by the end-user includes a question and/or need for help configuring a computer (e.g., failure to complete a task – set up a computer). As a result of the problem the end-user has, the server retrieves an automated agent/answer from a knowledge database to help solve the end-user’s problem/failure to complete a task.
Appellant further argues that Burgin does not disclose a co-browsing session. Examiner disagrees. First, the claims do not recite “a co-browsing session.” Rather, the claims recite co-browsing behavior and automated co-browsing integration. Burgin discloses a co-browsing behavior (and automated co-browsing interaction) between the end-user and the automated agent where an automated agent appears on the end-user’s browser to help facilitate with the problem. See Burgin 
Appellant argues that neither Burgin nor Parreira, alone or in combination, disclose the initiation of a co-browsing session with an automated agent in response to a processor determining a task has stalled.  Examiner disagrees. The claim does not specifically recite “present a co-browsing behavior in response to a stall” or “initiation of a co-browsing session with an automated agent in response to a processor determining a task has stalled.” As previously recited above, Parreira discloses “determining whether the first set of signals indicate a failure to complete the task upon determining that the process to complete the task element has stalled” and Burgin discloses the claim language of “in response to determining the first set of signals indicate the failure to complete the task: access, from the data storage, a co-browsing behavior in accord with the task.” Claim 1 is rejected under 35 U.S.C. 103. Examiner believes the motivation to combine the references is present in the teachings of Parreira and that the combined references show all of the elements of the above claim limitations. As shown in the rejections above, the examiner has established a prima facie case of obvious and has used the rationale as set forth in KSR v. Teleflex (i.e., combining prior art elements according to known methods to yield predictable results) and the proposed modification would not change the principle operation of the prior art. Therefore, the combination of Burgin and Parreira discloses “determining, whether the first set of signals indicate a failure to complete the task upon determining that the progress to complete the 
Appellant further argues that Burgin does not disclose that seeking help from a live agent when a question cannot be answered or when alternative support is more appropriate, is not performed in response to determining that the second set of (automated co-browsing) signals failed to complete the task. Examiner disagrees. First, Appellant states “the second set of (automated co-browsing) signals”. This limitation is not in the claim. Additionally, Appellant’s Specification does not define what a signal is. Burgin discloses retrieving data and manipulating that data to provide it to an end user in useable form in order to help answer an end-user’s question or help solve their problem. See Burgin paragraph [0014], [0015], [0044]. When Burgin responds to the first signal, the server accesses a knowledge database to retrieve a specific automated agent/answer. This specific automated agent and answer (e.g., second set of signals) are then transmitted and displayed on the end-user’s device, for example, via animation (e.g., automated co-browsing behavior). See Burgin paragraph [0044]. In response, there is co-browsing interactions which includes tracking usage of automated support server and whether the end-user’s question may be determined to not be answered/alternative help may be needed. Burgin: see paragraph [0016], [0032], [0037]. Through the interaction between the end-user and automated agent, it can be determined that the initially sent specific automated agent and answer may not be addressing the end-user’s questions sufficiently and may be necessary for an alternative support session (e.g., that the answer (second signal) failed to complete the initial task). See Burgin: paragraph [0016], [0032], [0037]. In response to this, a live support session can be initiated. See Burgin: paragraph [0032], [0035], [0037].
As shown above, the rejections are proper and should be sustained.



Respectfully submitted,
/BRITTANY E BARGEON/Examiner, Art Unit 3684               

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684                                                                                                                                                                                                                                                                                                                                                                                                 

Conferees:
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684  

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                                              





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.